IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 15, 2008

                                     No. 08-10583                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


BILLIE JEAN VERDI,

                                                  Plaintiff–Appellant,
v.

STATE OF TEXAS; CLAY COUNTY, TEXAS; TX WICHITA COUNTY; BUD
GARRETT; TOY WASHINGTON; EVERETT HENDRICKS; WILLIAM R.
GERTH; TIM KING; DERYL KNOWLES; ED DANIELS; LARRY KING;
DEAN TACKETT,

                                                  Defendants–Appellees.



                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 7:06-CV-156


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       Billie Jean Verdi seeks damages and injunctive relief for the death of her
twelve-year-old son in July 1985. While the death certificate identifies the cause
of death as “Multiple Injuries Due to [Train] Accident,” Verdi claims that
Defendants, law-enforcement personnel, tortured and murdered her son and


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                          No. 08-10583

photographed such events. Verdi states that she acquired these photographs on
September 13, 2004, but she filed her pro se complaint alleging injury under 42
U.S.C. § 1983 on September 20, 2006. The district court found that the causes
of action under both federal and state law were barred by the applicable statutes
of limitations and dismissed the complaint with prejudice. Verdi now appeals.
       The Supreme Court has held, “Section 1983 provides a federal cause of
action, but in several respects relevant here federal law looks to the law of the
State in which the cause of action arose. This is so for the length of the statute
of limitations: It is that which the State provides for personal-injury torts.”1 In
Texas, the limitations period in an action for injury resulting in death is two
years.2
       While we look to state law for the length of the statute of limitations, “the
accrual date of a § 1983 cause of action is a question of federal law that is not
resolved by reference to state law.”3 Under federal law, “it is ‘the standard rule
that [accrual occurs] when the plaintiff has a complete and present cause of
action.’”4 A plaintiff has “a complete and present cause of action” when “‘the
plaintiff can file suit and obtain relief.’”5
       There is no dispute that Verdi had all the information needed to file suit
no later than September 13, 2004, when she came into possession of the
allegedly incriminating photographs. However, Verdi filed suit on September
20, 2006, at least two years and seven days from the date she had a “complete


       1
        Wallace v. Kato, 127 S. Ct. 1091, 1094 (2007) (citing Owens v. Okure, 488 U.S. 235,
249-50 (1989) and Wilson v. Garcia, 471 U.S. 261, 279-80 (1985)).
       2
           TEX. CIV. PRAC. & REM. CODE ANN. § 16.003(b) (Vernon Supp. 2008).
       3
           Wallace, 127 S. Ct. at 1095.
       4
        Id. (alteration in original) (quoting Bay Area Laundry & Dry Cleaning Pension Trust
Fund v. Ferbar Corp. of Cal., 522 U.S. 192, 201 (1997) (internal quotation marks omitted)).
       5
           Id. (quoting Bay Area Laundry, 522 U.S. at 201).

                                               2
                                  No. 08-10583

and present cause of action.” Knowing that the applicable statute of limitations
is two years, Verdi admits in her brief that she filed her complaint “7 days late.”
Accordingly, Verdi’s claims under 42 U.S.C. § 1983 are time barred.
      As the district court discussed, the same statute of limitations would apply
to any state-law claim.      Thus, to the extent Verdi seeks redress under
substantive state law, those claims would also be time barred.
      AFFIRMED.




                                        3